 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES TROTTER,                                     Case No. 1:18-cv-00259-BAM (PC)
12                       Plaintiff,                      ORDER STRIKING PLAINTIFF’S TWO
                                                         UNSIGNED MOTIONS TO COMPEL
13           v.
                                                         (ECF Nos. 28, 29)
14    WARDEN PFEIFFER,
15                       Defendant.
16

17          Plaintiff James Trotter is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed on April 25, 2019, and

20   Plaintiff’s motion to compel, filed on April 29, 2019. (ECF Nos. 28, 29.)

21          However, both of Plaintiff’s motions to compel are not signed. Both Federal Rule of Civil

22   Procedure 11(a) and this Court’s Local Rule 131(b) require that all pleadings and non-evidentiary

23   documents must be signed by the filing party, if the filing party is unrepresented by counsel.

24   Since Plaintiff is unrepresented by counsel and failed to sign either of his two motions to compel,

25   the Court must strike both of Plaintiff’s motions to compel from the record.

26   //

27   //

28   ///
                                                         1
 1          Accordingly, both of Plaintiff’s motions to compel, (ECF Nos. 28, 29), are STRICKEN

 2   from the record for lack of Plaintiff’s signature.

 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 6, 2019                                /s/ Barbara   A. McAuliffe     _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
